      Case 5:18-cv-01128-AKK-HNJ Document 66 Filed 09/01/21 Page 1 of 5                   FILED
                                                                                 2021 Sep-01 AM 09:44
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

BRUCE MITCHELL NICHOLSON,                  )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. 5:18-cv-01128-AKK-HNJ
                                           )
ADAM HARRISON, et al.,                     )
                                           )
      Defendants.                          )

                           MEMORANDUM OPINION

      On June 14, 2021, the Magistrate Judge entered a report recommending the

court grant the defendants’ motions for summary judgment and dismiss the

plaintiff’s claims with prejudice. Doc. 57. The plaintiff has filed objections to the

report and recommendation, doc. 62, along with motions to submit additional

evidence, doc. 63, for production of documents, doc. 64, and for reconsideration of

the Magistrate Judge’s order denying appointment of counsel, doc. 65. The court

will address the plaintiff’s motions before turning to his objections.

      First, the plaintiff moves to submit medical records in support of his claims

that the defendants were deliberately indifferent to his serious medical needs. Doc.

63. However, the Magistrate Judge notified the plaintiff that his objections should

not present additional evidence. Doc. 57 at 42. Moreover, the medical records are

dated 2019 and 2020, doc. 63 at 2–11, and the plaintiff does not explain why he did
      Case 5:18-cv-01128-AKK-HNJ Document 66 Filed 09/01/21 Page 2 of 5




not move for leave to submit these documents earlier. Accordingly, the court

DENIES the plaintiff’s belated motion to submit additional evidence.

       Second, the plaintiff moves for production of documents from the

defendants. Doc. 64. The court notified the plaintiff in the Order for Special

Report that to request leave of court to conduct additional discovery, the moving

party must file a motion specifically identifying the nature of the discovery sought

and the reason the initial disclosures were inadequate. Doc. 24 at 6. The court

further advised the plaintiff that any request for leave to conduct additional

discovery must be filed within 30 days from the certificate of service on the

Special Report. Id. at 6–7. On September 3, 2019, defendants Gentry and Lee

filed a Special Report supplemented by affidavits and institutional documents.

Doc. 41. On November 25, 2019, defendants Harrison and Shedd filed a Special

Report accompanied by declarations and medical documents. Doc. 50. 1 The

plaintiff has not shown why the initial disclosures submitted in the defendants’

Special Reports are inadequate to provide the information sought by additional

discovery.     Moreover, the plaintiff’s motion for production of documents is

untimely since he filed it more than 30 days from the certificate of service on the

defendants’ Special Reports. Thus, the plaintiff’s motion for leave for production

of documents is DENIED.

1
 The defendants certified that their respective Special Reports were served on the plaintiff on the
same day by U.S. Mail. Doc. 41 at 16; Doc. 50 at 38.
                                                2
      Case 5:18-cv-01128-AKK-HNJ Document 66 Filed 09/01/21 Page 3 of 5




      Third, the plaintiff moves for reconsideration of the Magistrate Judge’s order

denying his motion for appointment of counsel. Doc. 65. As the Magistrate Judge

noted, the plaintiff has no constitutional right to appointment of counsel, which is a

privilege justified only by exceptional circumstances, such as novel or complex

litigation. Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999); Fowler v. Jones,

899 F.2d 1088, 1096 (11th Cir. 1990). Contrary to the plaintiff’s assertions, his

claims are neither novel nor complex. While the plaintiff contends he possesses

only a ninth-grade education, doc. 65 at 5, he has been able to submit pleadings

and motions and has complied with this court’s orders throughout this litigation.

Accordingly, the plaintiff’s motion for reconsideration of the Magistrate Judge’s

order denying appointment of counsel is DENIED.

      The court now turns to the plaintiff’s objections to the Magistrate Judge’s

report and recommendation. Doc. 62. The plaintiff’s objections largely consist of

his assertions that defendants Harrison and Shedd were deliberately indifferent to

his serious medical needs during his incarceration at the Cullman County Jail. Id.

at 1–19.    Viewed in the light most favorable to the plaintiff, the evidence

demonstrates the opposite. Specifically, the record evidence shows that Harrison,

Shedd, and other medical staff routinely examined the plaintiff, created treatment

plans, prescribed him certain medications, and referred him to an outside specialist.

Doc. 49-3. Indeed, the medical treatment provided to the plaintiff was not “so


                                          3
     Case 5:18-cv-01128-AKK-HNJ Document 66 Filed 09/01/21 Page 4 of 5




grossly incompetent, inadequate, or excessive as to shock the conscience.” See

Adams v. Poag, 61 F.3d 1537, 1544 (11th Cir. 1995) (quotation marks and citation

omitted).    The plaintiff simply disagrees with the course of treatment

recommended by the defendants and preferred his family physician’s protocols for

his medical conditions.    But, a mere difference between an inmate and the

institution’s medical staff, or a difference between medical professionals, as to

treatment and diagnosis alone does not give rise to an Eighth Amendment

violation. See Smart v. Villar, 547 F.2d 112, 114 (10th Cir. 1976); Bismark v.

Fisher, 213 F. App’x 892, 897 (11th Cir. 2007) (“Nothing in our case law would

derive a constitutional deprivation from a prison physician’s failure to subordinate

his own professional judgment to that of another doctor; to the contrary, it is well

established that ‘a simple difference in medical opinion’ does not constitute

deliberate indifference.”) (quoting Waldrop v. Evans, 871 F.2d 103, 1033 (11th

Cir. 1989). Even if there is more than a mere difference of opinion, and a medical

provider at a prison or jail commits medical malpractice, “[m]edical malpractice

does not become a constitutional violation merely because the victim is a

prisoner.”   Estelle v. Gamble, 429 U.S. 97, 106 (1976).       Here, the evidence

establishes that Harrison and Shedd provided the plaintiff more than “minimally

adequate” treatment and his objections on these grounds are OVERRULED.




                                         4
        Case 5:18-cv-01128-AKK-HNJ Document 66 Filed 09/01/21 Page 5 of 5




         Next, the plaintiff reasserts that defendants Gentry and Lee implemented a

policy of prohibiting medical staff from prescribing narcotics to inmates. Doc. 62

at 13.     Even accepting as true that the jail maintained a no-narcotics policy,

defendant Harrison concluded that the plaintiff’s back pain did not warrant narcotic

pain medication and over the counter NSAIDs sufficed. Doc. 49-1, Harrison Decl.,

at 4-5. Thus, defendants Gentry and Lee’s establishment of the no-narcotics policy

did not result in deliberate indifference to the plaintiff’s serious medical needs.

Therefore, the plaintiff’s objections are OVERRULED. 2

         Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the objections thereto, the

court     ADOPTS        the    Magistrate      Judge’s      report    and     ACCEPTS          his

recommendation. Accordingly, the court ORDERS that the defendants’ motions

for summary judgment are GRANTED, the court finding no genuine issues of

material fact exist.

         The court will enter a separate Final Judgment.

         DONE the 1st day of September, 2021.

                                             _________________________________
                                                      ABDUL K. KALLON
                                               UNITED STATES DISTRICT JUDGE
2
  The plaintiff also objects to the Magistrate Judge’s finding that his First Amendment retaliation
claims warrant dismissal. Doc. 62 at 20. However, the plaintiff fails to identify the specific
basis for his objection and does not address the Magistrate Judge’s conclusion that the plaintiff’s
mere suspicion that Gentry and Lee transferred him in retaliation for his complaints do not
establish that these defendants engaged in a retaliatory act.
                                                5
